OFFICE   OF THR ATTORNEY    GENERAL       OF TExqg
                        AUSTIN




Eono~ble A. C. W3Nnwn
D&lml~tAttmy
      ,




                     snb 2 Q$ Artlale   6, Vmmm’i~ Annotated
                    reapeotlvely  provide:


         “The raloving ol8rsssof permne 8hall
    not be 8lloved to vote tn thie Bkfis,to-vitc
         “Firclt:   Perrc%nz~
                           Mdss   twenty-one      (21)
    year6 of ag6,
         ‘Beoends Idiot88nd lun8tic.a.
    BonorablsA. C. Ulnborn,         Page 2


              "Third: All paupers supportedby any county.
                “Fourth: All pereionn convicted of any
         felony,   aubjeat to such eraeptlonsm the Lvg-
         islature say make.
              "Fifth: All aoldlers,marlne8 and aeamen,
         employed in the eervlae of the Umy or &ary of
         the United Statall.    Provided t&t thlr restrlo-
         tioa ohall not apply to otfla6re or the mt1ona1
         Ward of Texas, the WtloMl Ouard Reserve, the
         Offloers Rsrerve Corps of the United Statea, aor
         to enllrted men of the mtlonal Ourrd, the ~tion61
         Guard Rewrve,    and the Orgnllced Reserves of the
         UnPted Staten, nor to retliwd offloors OS the
         Uultrd States Army, Bary, mad Wrlne Corps, and
         retired offlosre    of the United Stetes Army, mvy,
         and nsrina Corps, and retired     rarrant officers
         and retired enlisted men of the United 73tates
         Army, Eavy, muI Marine Corpr.
               “sec.   2.   Bvery    perroa   aubjeat   to none of
         the foregolug dlr~~liflcatlons, who shall lava
         attalned the age of tventy-one years and vho
         shall be a aitlten    OS the United States and vho
         ehrll have resided    in this State one year next
         precedingan eleatloa mud the la& six noathu
         vlthln the diatrlot or aounty la vhlah such per-
         son oife~s to vote), ah11 be deemed (Lp#llfled
         elsatori   provided, that electors llvlug In amy
         uaor&anJ.ted county may vat6 at any election pre-
         cinct la the aounty to vhloh such aounty is at-
         tached for judlcFa1 purporee~ and provided fur-
         there, that any voter who is Subject to pp a
         poll tax under the lava of the State of Teue
         shall have paid said tax before offerlag    to vote
         at any election in this State ad hold a receipt
         show1 that maid poll tax VPI paid before the
         rirrt "86.
                  "J of February next preaeding suah election.
          . . . .
              &ticles 198, Vernon’s Annotated Pearl Code, end
    2975, Veraon's Annotated Clot1 St(rtutes, respeotlvslyprovide:
               "Article     198.


I
HonolrbleA. C. Winborn,r'age3

          "Any oo3leotor   of taxmm, al-any OAe in
    him  em+oy, vho vili'ully    fallm or rmfumsm to
    trawwibe oorreotlyfrtnmthe orlgiaslpoll
    tax reoelptor certlflomteof exmtioa and
    lamsrtIn thm duplicateretainedln the ool-
    leotortsofficethe name mnd other demortp-
    Won of the oitltenm@red          by lav to be
    given by him, or who fails to tmworlba oor-
    reotlyfrom the duplicatekupt in tha oolleeot-
    or18 0PSlaeand iwsrt in the list of qwlL1-
    fied voters of a pmclaot the name and do-
    aoriptionof the citlaenam montalnmd in uid
    dupllcLte,or who im8uema poll tmx reoelpt
    after the Sirst dry of FebruaryJa any ymw,
    bearlaga data prior to the flrmt &y of Fob-
    rumy, or vho vllfUly fmllm to keep maid or&-
    ins1dup liclaeour.1~  te lookedUJ,vhn Uw
    mame arm not being used, or prmitm thmm to
    be mutilated,defaasd,lost or demtroyod, or
    who ~oam~18,      alterm ordmmtro~m tha, mhll
    bc&ln~en~                  th~h~mkim~Q   nor mom


           "Art.       2975
           I
               .   . .     .

           'At the time the Tax Colleator m&Itemup
    hia limtm of voters am hmzmln provldmd, ho
    mbsllrt    the UIPO tzme onm mmpmrrtmlfmtwmkm
    up a list of allen poll tmx-payere  and mhmll
    mark  at thm top of maid list thm voMm *Alien
    Pou.  !bxpayem,' and muoh list mbmll bm da-
    llvoredrtthemmwtimeaudthe~-r
    and to thm mamieofrloirlmam bwe&mboW pro-
    vtisd ior other poll tax lists,OLodthe llmtm
    of queUfled votorm In maid oouatyand in the
    various   pnolnats  of said oowty. Buoh oertl-
    fimd lists    of qualifiedvotermrab lists of
    allen taxpmymrmlbail.1  be In the follovlngfowl
          n    .   .   l   .



    And thm mamiefom lhmll be used vith roSerena.
    to the list of alien tmxpmjermf’urnlshedthe
    offloiolmar providedln this Article."
                                                                   104   .I

FionorableA. C. Winborn, PIga 4


          'litbngsrd to oltlxanmhlp, you vi11 observe
that by the wording and provision of Seetlon 2 of Artlatie
6, mupxu,a pemcm~ho    is a altlsen at the time of eleo-
                 ed voter,88mumiag hm meets all other
tlon is 8 quallfi~
?GZhaentm.

           In the f7batm youpremed   the alien be bemn
nmtwllmed     mlnme January 31, 1944. It follovo, In &never
to your fIrmt qwmtion thmt he lm nov entitled to vote, al-
thoughhim to11 tax maelpt, paid before JtumfMY31, 1944,.
be mtaapm4  .~AUmn”.
           In anxver to your second quemtlon, it is our
opinion that k list of voter8 or 8 poll tmx reeelpt nmde
gut pumuant to lav wn be obnged or altered
vsp or b y loIpI)
                methdl provided by I.w. To bo&%:
would tend to lntroduoe too gremtan element ofunoert5ln-
ty sad aulgbtat tlmem &ford too great mu opportunityfor
trrud mnd inrpomltlon.  YOU viu. obwrve tbxt Artiole198,
muprq tier it unlevful to slter poll tax noeiptm and
provides a penalty therefor and also for one 'vbo lSSW#S
a poll tax receipt after tba firmt dmy of Febm      ln v
year, bwrlng a date prior to the tint dey of February .
             l%rthmrLtIm   ouroplnloatbmtthere    i*no     mtmt-
utory euthorimatian to ammad or correot the list of Votemw
or the nAllen*poll tax moelpt o* to issue a 231v“voting
reoelpt. We eamver your meamnd question in the negmtlve.
             However, be need only oonvme   the eleotlan *
that he   la aov a altioen to vote. A premedmtloa    of'h i a
xnturalimatloa paperm, or a oertified aop thereof,   or 4u1
thffidsvitthat he 18 8t the t-0 Of OhOt I On a OitisO&bao-
lng been~~%turalired, o~anythiag that would ooavlnae the
eleotiozijwQe that him prevloum dimqtlsllfIomtlonham been
mxtoved vi.11suffioe to pewit him voting.
             Trwtlng   thlm metlmhotorlly anmvers your lnqu.Wy,
ve are
                                         Yours vergtmaly